Appellant was convicted in the court below of manslaughter in the first degree. This appeal is presented on the record proper, without a transcription of the testimony.
Defendant in the lower court interposed a motion to quash the venire, on which, the record indicates, issue was joined. We do not have before us any record of testimony taken in support of the motion. In the absence of this information, we are unable to determine whether or not the allegations of the motion are true. We do not commit ourselves to a holding that, if proven, the grounds are sufficient to sustain the attack; but we cannot charge error to the trial judge in his action in overruling the motion.
The record is regular, and the judgment of the primary court is ordered affirmed.
Affirmed.